Citation Nr: 1028211	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  10-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to March 
1945.  He died in July 2009.  The appellant is his widow.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2009 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran was not rated as totally disabled as a result of a 
service-connected disability for 10 continuous years immediately 
preceding his death; nor was he ever a POW.  


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.22 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has determined that there is no legal entitlement to 
the claimed benefits as a matter of law.  The notice provisions 
and duty to assist provisions are not applicable to a claim, 
where the claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 
(June 23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the Veteran's death and not based 
upon the development of new evidence.  As there is no dispute as 
to the underlying facts of this case, and as the Board has denied 
the claims as a matter of law, the notice and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).

There is no issue as to whether VA has complied with its duty to 
notify the appellant of her duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and there is no 
reasonable possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC.  38 U.S.C.A. §§ 
5102, 5103 and 5103A; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to an appellant 
are to be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issue of entitlement to DIC under to the 
provisions of 38 U.S.C.A. § 1318 without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Where a Veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to benefits.  
Benefits are payable to the surviving spouse of a "deceased 
Veteran" in the same manner as if the death were service-
connected.  38 U.S.C.A. § 1318(a).  A deceased Veteran for 
purposes of this provision is a Veteran who dies not as the 
result of the Veteran's own willful misconduct, and who either 
was in receipt of compensation, or for any reason (including 
receipt of military retired pay or correction of a rating after 
the Veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years from 
the date of the Veteran's separation from service.  The total 
rating may be schedular or based on unemployability.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).

Here, the Veteran was service connected for chronic anxiety 
reaction, rated as 70 percent disabling, effective March 2006; 
bilateral hearing loss, rated as 40 percent disabling, effective 
September 2005; and tinnitus rated 10 percent disabling, 
effective January 2006.  He also had been granted a TDIU rating, 
effective March 2006.  The Veteran did not have a service-
connected disability that was continuously rated totally 
disabling for 10 or more years immediately preceding death.  Nor 
did he have any disability that was continuously rated totally 
disabling for at least five years from the date of his separation 
from service.  Accordingly, the totally disabling requirement 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  
Additionally, the Veteran was not a former prisoner of war who 
died after September 30, 1999.  

Neither the Veteran, during his lifetime, nor the appellant has 
successfully or specifically pled clear and unmistakable error in 
any rating action that would have entitled the veteran to a total 
disability rating at any time prior to March 2006.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) (holding, any claim of 
CUE must be pled with specificity).

The Board need not review whether there is any other disorder of 
record that could have been service-connected and then assigned a 
total rating for the appropriate period of time so as to warrant 
the award of DIC benefits under 38 U.S.C.A. § 1318, also known as 
"hypothetical entitlement."  See also 38 C.F.R. § 3.22.  The 
appellant's claim for DIC was filed after the January 2000 
finalization of VA's modification of 38 C.F.R. § 3.22 that 
precludes VA consideration of such claims.  Therefore, 
consideration of hypothetical entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is legally precluded in this case.  

Therefore, the appellant's claim under 38 U.S.C.A. § 1318 must be 
denied for lack of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 
1318 is denied.


REMAND

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Although there is no specific 
statutory or regulatory guidance regarding claims for residuals 
of asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

VA must determine whether military records demonstrate evidence 
of asbestos exposure during service, whether there was pre-
service or post-service occupational or other asbestos exposure, 
and whether there is a relationship between asbestos exposure and 
the claimed disease.  Mere exposure to a potentially harmful 
agent is insufficient for eligibility for VA disability benefits.  
The medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).

The appellant contends that the Veteran was exposed to asbestos 
during service and that as a result of this exposure he developed 
arteriosclerotic heart disease and COPD which eventually led to 
his death.  His death certificate lists arteriosclerotic heart 
disease the cause of his death, and COPD as a significant 
condition contributing to death but not resulting in the 
underlying cause.  There is no indication currently in the record 
that the Veteran was exposed to asbestos.  There is no evidence 
that he worked as a mechanic or removed insulation.  Other than 
being aboard a naval ship, there is no evidence of record to 
support the conclusion that the Veteran was exposed to asbestos 
during service.  There is no presumption that a Veteran was 
exposed to asbestos in service by reason of having been aboard a 
ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Veteran served aboard various ships in service; therefore, 
the possibility of exposure to asbestos does exist.  Even 
assuming that the Veteran was exposed to asbestos during service; 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  Of record is 
a VA progress note dated in September 2001 in which "asbestos 
exposure (diffuse pleural calcification)" was noted.  An October 
1999 VA medical certificate, regarding treatment of bronchitis 
and upper respiratory infection, noted a history of questionable 
asbestosis.  Post-service treatment records also noted that the 
Veteran smoked 2 packs of cigarettes per day.  

A medical opinion has not been acquired regarding alleged 
inservice asbestos exposure and the ultimate development of 
arteriosclerotic heart disease or COPD.  VA's duty to assist the 
appellant includes obtaining a thorough and contemporaneous 
examination to determine the nature, etiology and extend of the 
Veteran's disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159A 
medical opinion should be obtained on remand.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Determine whether the Veteran's service 
records demonstrate evidence of asbestos 
exposure during service, including 
requesting determination from the U.S. 
Navy.  Develop whether there was pre-
service or post-service occupational or 
other asbestos exposure.

2.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, make 
arrangements for the Veteran's claims file 
to be reviewed by a pulmonary specialist.  
Following a thorough evaluation, the 
examiner should provide an opinion as to 
whether the Veteran's arteriosclerotic 
heart disease or COPD was at least as 
likely as not (50 percent probability or 
greater) related to his service, including 
any possible asbestos exposure during 
service.  In making this determination, 
comment on the significance, if any, of the 
Veteran's history of smoking cigarettes as 
it pertains to his COPD.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
acknowledge such review in the examination 
report.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
appellant and her representative a 
supplemental statement of the case and give 
them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


